DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.
 Response to Amendment
The amendment filed on September 13, 2021 has been entered. Claims 1, 3-13 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112 rejections previously set forth in the Office Action mailed on June 11, 2021. 
The amendment to the claims filed on September 13, 2021 does not comply with the requirements of 37 CFR 1.121(c) because the deleted text "slidably" is not strike-through and newly added text "displaceable" is not 

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
"by means of" in lines 2 and 4 in claim 13.
“by means of” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend 
Claim 13 recites "by means of immobilizing the nozzle… and moving". The cited “by means of” is interpreted as functional limitation because “laser cutter”, “drives” and “reference system axis” are not part of the claimed structure laser cutting head as claimed in claims 1-10. The claim is interpreted as there are various ways to center the nozzle with the optical axis. One way is to immobilize the nozzle, and move the second part of the body. The other ways is to immobilize the nozzle, and move the other part of the body. 
Under broadest reasonable interpretation “integrated” in claims 3, and 4 is interpreted as joined as described in Fig. 1 and 2 of the instant application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim 1, 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch et al., US8314361 (hereafter Harnisch.)
Regarding claim 1, Harnisch teaches a machining head for directing laser light towards a workpiece. Harnisch teaches,
“A laser cutting head, comprising” (Abstract teaches “a machining head for directing laser light towards a workpiece” wherein machining head corresponds to a laser cutting head. It is well known in the art that cutting is one form of machining.)
“a body having an optical axis,” (Body is interpreted as the housing that encloses the path of the laser beam from the receiver end of optical fiber to the nozzle. Fig. 1 teaches body starting from collimator housing 16 and ending at 
“a laser light source located at a first end of the body to emit a laser beam,” (The claimed “to emit a laser beam” is intended use. The claimed “laser light source” is interpreted as a waveguide/optical fiber that is delivering laser light from a source to the laser cutting head. Fig. 1 teaches optical fiber 19 delivers the laser beam from source to the fiber receiver 17 connected to the housing 16 at the top end of the body. )
“a nozzle located at a second end of the body,” (nozzle 8 is located at a second end of the body below section 7 as taught in Fig. 1.)
“and an optical system located inside the body” (Optical system is interpreted as lens, mirror, or transparent covers. Fig. 1 teaches  focus lens 9 in bottom part of the body, and deflection mirrors 11 in the top part of the body)
“between the laser light source and the nozzle in such a way that during operation the laser beam passes from the laser light source through the optical system and then the nozzle,” (Under broadest reasonable interpretation “during operation a laser beam passes
“each of the laser light source, the laser beam, and the nozzle are coaxial with one another and the optical axis,” (Harnisch teaches in Column 9, lines 40-45 that the orientation of optical fiber 19 and the top end of the body till deflection housing 10 can be changed and the deflection mirrors can be adjusted accordingly to focus the laser beam on a work piece. In column 7, line 52- column 8, line 30 Harnisch teaches another laser machine Trumatic HSL 2502 that is adjustable in z-axis where the laser beam is parallel to z-axis through the whole body from fiber end to nozzle. Column 8, lines 23-30 teaches “In the "Trumatic HSL 2502" device, the axis of the collimator coincides with the longitudinal axis of the collimation housing. In relation to the laser cutting head, the collimator is orientated so that its axis or the longitudinal axis of the collimation housing extends in the direction of the z-axis, i.e. in the direction of the axis of the laser cutting beam. Accordingly, a relatively great overall height of the optical system comprising the laser cutting head and the collimator or the collimation housing is produced in this direction.” It is obvious that the fiber end, aka laser light source in the instant claim, is also coaxial with the collimator and nozzle because collimator is “arranged between the focusing optics and the end of the optical fiber” as taught in column 8, line 1.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to orient the laser light source, and collimator coaxially with nozzle as well as optical axis as taught in Harnisch et al. One of ordinary skill in the art would have been motivated to do so because “Highly dynamic movements can be executed in particular during machining of the metal sheet” as taught in column 8, lines 20-22 in Harnisch et al. Moreover, since the technique of changing the orientation of the optical fiber and collimator was known in the prior art the claim would have been obvious to yield predictable results. MPEP 2143.D.)
“wherein the body comprises at least two body parts” (Fig. 1 -3 teaches two body parts, one from collimator housing 16 to deflection housing 10 which is situated top of the bellows 23. The other is section 7 which is connected to the bellows 23 at the top and to nozzle 8 at the bottom.)
“which are displaceable relative to each other” (Fig. 1 and Column 6, lines 40-45 teaches “The chamber wall of beam guidance chamber 22 is formed by, e.g., a conventional bellows 23. Bellows 23 is connected at one end to deflection 
“wherein with a mutual displacement of the two body parts, a position of the laser light source and/or the nozzle and/or the optical system is changed” (Column 5, lines 45-50 and Column 7, lines 20-22 teaches reference section 7, which is the second part of the body, moves in z-direction while deflection housing 10 in the first part of the body remains fixed in z-direction. Thus creating a mutual displacement of two body parts. It is noted here that Harnisch et al. names section 7 as cutting head while the instant application names the similar section as second body part. It is well known in the art that applicants can be their own lexicographers and structures between references are not to be compared by their names only.)
“and wherein, during use, a position of the laser beam inside the body is changeable to achieve a desired focus of the laser beam on a surface of a workpiece,” (The laser beam is the article worked upon by the apparatus and is not part of the claimed structure. Page 4 of the instant specification describes “The laser cutting head, according to the invention, is characterized in that the body comprises at least two parts, which are slidable relative to each other in such a way that, due to their reciprocal displacement, the mutual placement of the laser light source and/or the nozzle and/or the optical system can be changed, so that the geometry of the laser beam inside the body can be changed during use to achieve the desired parameters of the laser beam focus on the workpiece surface.” Page 25 of the instant specification further teaches “The first part 10 of the body 5 is connected to the second part 11 of the body 5 by means of a hollow flexible shielding member 13 in the form of bellows…..during operation the first part 10 of the body 5 can be moved relative to the second part 11 of the body 5 along and across the optical axis 12 of the head 1”. Hence the limitation is interpreted as two body parts are connected by bellows. 








     
  

                                                                                                                     Column 6, lines 40-45 in Harnisch teaches “The chamber wall of beam guidance chamber 22 is formed by, e.g., a conventional bellows 23. Bellows 23 is connected at one end to deflection housing 10 and at the other end to laser cutting head 7. Bellows 23 can be extended and compressed in direction of the z-axis.” It is noted section 7, cutting head, of Harnisch corresponds to the second body part of the instant application. 






















The claimed limitation of changing position of the laser beam to achieve a desired focus is describing intended use of bellows. MPEP 2114 states “When the cited prior art teaches all of the positively recited structure of 
Furthermore, in addition to structural limitations, this limitation is directed to a material or article worked upon by an apparatus. The material or article work on is “laser beam.” The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the 
“and wherein at least the two body parts are configured to be displaceable relative to each other both along the optical axis of the body and across the optical axis of the body.” (The limitation is interpreted as two body parts are connected by a bellows as described in page 25 of the instant specification “The first part 10 of the body 5 is connected to the second part 11 of the body 5 by means of a hollow flexible shielding member 13 in the form of bellows…..during operation the first part 10 of the body 5 can be moved relative to the second part 11 of the body 5 along and across the optical axis 12 of the head 1”. Page 21 of the instant specification further describes “Such bellows designs are known and need no further explanation.” Thus the limitation is describing how the bellows are used to move the body parts. Column 6, lines 40-45 in Harnisch teaches “The chamber wall of beam guidance chamber 22 is formed by, e.g., a conventional bellows 23. Bellows 23 is connected at one end to deflection housing 10 and at the other end to laser cutting head 7. Bellows 23 can be extended and compressed in direction of the z-axis.” It is noted section 7, cutting head, of Harnisch corresponds to the second body part of the instant application.

Regarding claim 3, Harnisch teaches,
“The head according to claim 1, wherein a first part of the two body parts of the body is integrated with the laser light source” (The claimed element “integrated” is interpreted as joined. The specification does not explicitly describe that the body parts are manufactured as a whole and hence they are interpreted as joined. Under broadest reasonable interpretation “laser light source” in claims is interpreted as a waveguide/optical fiber that is delivering laser light from a source to the laser cutting head Fig. 1 teaches optical fiber 19 delivers the laser beam from laser source 20 to the collimator housing 16. Collimator housing 16 forms the first part of the body and is connected to the optical fiber receiver.)
“and a second part of the two body parts of the body is integrated with the nozzle,” (nozzle 8 is located at the end of the reference section 7 which is the second part of the body as taught in Fig. 1)
“wherein the first part of the body is displaceable relative to the second part of the body along and/or across the optical axis” (Fig. 1 and Column 6, lines 40-45 teaches “The chamber wall of beam guidance chamber 22 is formed by, e.g., a conventional bellows 23. Bellows 23 is connected at one end to deflection housing 10 and at the other end to laser cutting head 7. Bellows 23 can be extended and compressed in direction of the z-axis.” This teaches reference 
“so as to provide a range of movement of the first part of the body required to achieve the desired focusing parameters of the laser beam on the surface of the workpiece.” (The laser beam is not part of the claimed structure. This element is interpreted as the cutting head has the capability to adjust the focus of the laser beam by moving parts of the body. Column 7, lines 3-7 teaches “To set the desired distance from the surface of the metal sheet to be machined, laser cutting head 7 performs an adjustment movement in direction of the z-axis before the start of the cutting operation.” It is well known in the art that desired distance from the surface of metal sheet is achieved by changing the focus of the beam. Harnisch et al. teaches changing the focus by relative movement of two parts of the body)

    PNG
    media_image1.png
    770
    941
    media_image1.png
    Greyscale

Fig. 1 of Harnisch teaching laser head with two body parts
Regarding claim 12, Harnisch teaches,
“A laser cutter comprising” (Abstract teaches devices for laser machining)
“the laser cutting head according to claim 1.” 
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch et al., US8314361 (hereafter Harnisch ) and further in view of Morishita et al., US 6124565 (hereafter Morishita ).
Regarding claim 4, Harnisch teaches 
“The head according to claim 3, wherein at least the first part of the body is connected to the second part of the body by means of a flexible and hollow shielding member” (Fig. 2, 3, and 4 teaches deflection housing 10 is connected through conventional bellows 23 to reference section 7 wherein housing 10 belongs to first part of the body and section 7 belongs to the second part of the body as described above.)
“with a tight-sealed outer jacket” (Page 4 of instant application recites “bellows having a sealed outer jacket
“and a first opening with a first rim sealed to the first part of the body opposites to a part of the first part integrated with the laser light source and a second opening with a second rim sealed to the second part of the body integrated with the nozzle” (Fig. 1-3 and Column 6, lines 40-45 teaches “Bellows 23 is connected at one end to deflection housing 10 and at the other end to” reference section 7 which are respectively first and second part of the body as discussed above. Since the bellows in Harnisch et al. are conventional bellows, it is well known in the art that they can have openings at both ends with rims. Fig. 3 teaches the openings and rims whereas the rims are tightly sealed to make chamber 22 hermetically sealed as taught in column 4, lines 42-45. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any conventional bellows with openings and rims as taught in Harnisch et al in the laser head. One of ordinary skill in the art would have been motivated to do so to extend and compress the head in z-axis as taught in column 6, line 43-45 in Harnisch et al. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
“wherein during operation the first part of the body is moveable relative to the second part of the body along and/or across the optical axis” (The claimed element “during operation” is interpreted as the two parts of the body have the capability to move relative to each other. Fig. 2 and 3 teaches bellows 23 in compressed (Fig. 2) and expanded (Fig. 3) positions which moves the second part of the body, section 7, up and down in z-axis while first part of the body, housing 10, remains fixed in z-axis. Fig. 1 teaches optical axis 21 is parallel to z-axis. Hence the body parts are movable relative to each other along the optical axis.)
“with ensured sealing from the surroundings of an inner space of the head between the laser light source and a first element of the optical system, viewed from a laser light source side.” (The claim is interpreted as during the relative movement the first part of the body and bellows are sealed. Harnisch et al. teaches in column 4, lines 25-32 that “the laser beam can extend between the collimating optics and the focusing optics in a beam guidance chamber bounded by a chamber wall….Inside the beam guidance chamber, the laser beam can be protected against harmful environmental influences.” Hence first part of the body is sealed during operation. 
The claim can have an alternate interpretation that during movement inside the head before the focusing lens “there are no moving parts which, when rubbing against each other, could produce dirt particles” as described in page 4 of the instant specification. Harnisch et al. comprises collimator and deflection housing in the first part of the body before focusing lens. Column 5, lines 45-55 of Harnisch et al. teaches the deflection housing and deflection optics are rigidly connected to carriage 6. Collimator 12 can also be fixedly mounted to carriage 6.  Hence the first part of the body in Harnisch et al. does not have any moving parts that can create dust particle.
 Moreover, Morishita et al., US6124565 teaches a laser cutting machine  in Fig. 2 where the laser light from optic fiber end 13 is connected to the torch unit 20 through a head beam tube 9 whereas it is obvious from the figures and description that beam tube 9 does not have any moving parts and thus sealed from surrounding. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the first part of the body with no moving parts as taught in Harnisch et al. and Morishita et al. One of ordinary skill in the art would have been motivated to do so to protect the laser beam as taught in column 4, line 30-33 in Harnisch et al. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could 


    PNG
    media_image2.png
    699
    710
    media_image2.png
    Greyscale

Fig. 3 of Harnisch teaches flexible bellows 23 connecting two body parts 
Regarding claim 5, Harnisch teaches,
“The head according to claim 4, wherein the hollow flexible shielding member is made in a form of a flexible bellows” (Fig. 1 and Column 6, lines 40-45 teaches “The chamber wall of beam guidance chamber 22 is formed by, e.g., a conventional bellows 23.”)
Regarding claim 6, Harnisch teaches,
“The head according to claim 5, wherein at least two elements of the optical system are positioned on peripheries on an inner surface of the second part of the body.” (Harnisch et al. teaches all elements of the focusing optics arranged within inner surface of second part of the body, section 7. The focusing optics is fitted to the body such that it moves in z-axis with section 7. Thus it is obvious that the optics is securely connected to the inner surface of the body. Harnisch et al. teaches in column 5, line 44-45 that focusing optics can be a conventional focusing lens. It is well known in the art that conventional focusing lens can be made of one lens or multiple lenses. The number of individual lenses in a focusing lens system is a result effective variable based on wanted result and effectiveness. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include multiple individual lenses as a focusing lens in the laser system taught by Harnisch et al. One of .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch and Morishita as applied to claim 6 above, and further in view of  RU 134099U1 (hereafter '099).
Regarding claim 7, Harnisch teaches gas flow in the first body part but does not teach gas conduit in the second body part. Morishita teaches a gas conduit with opening below converging lens to supply assisted gas towards the lens and nozzle. ‘099 teaches a laser cutting head with two chambers. The second chamber has a shaper for auxiliary gas flow and an opening of the gas flow shaper near a protective window in the second chamber. ‘099 teaches,
“wherein the second part of the body comprises also a connector for connecting a compressed gas conduit and at least one opening in the second body part tight-sealed to the connector,” (The claim “for connecting a compressed gas conduit” is intended use of the connector. The term “connector” is interpreted as a structure that can connect any two structures. The claim is interpreted as the second part of the body has an opening and a connector connected to the opening.  Abstract in the attached machine translation teaches “the second housing chamber contains a protective a window with a holder, inside of which a shaper of the auxiliary gas flow is installed with a gap in the form of a hollow insert so that one of its ends is located near the protective window, and the second is near the inlet for supplying auxiliary gas.” Page 5, paragraph 3 and Fig of the attached machine translation teaches opening 14 in the second part of the body 2. The opening 14 is connected to the gas supply through connector 4. Fig. 1 teaches that opening 14 is tight sealed by flow former 13.) 
“wherein, during operation, a stream of a compressed gas prevents a deposition of impurities on a surface of the first element of the optical system or a protection glass, as viewed from a nozzle side,” (The claim recites intended use of gas stream. The gas itself is not part of the claimed structure. The claim is interpreted as the head having capability to use gas inside the second body part between nozzle and optical elements. Page 5, paragraph 3 and Fig of the attached machine translation teaches auxiliary gas flow in the second part of the body 2 

    PNG
    media_image3.png
    770
    755
    media_image3.png
    Greyscale


Fig of ‘099 teaches auxiliary gas flow in the second part of the body 2 through opening 14 wherein the opening 14 releases the gas near protective window 11. The path of the gas flow is shown by the dotted green arrow.
“and then escapes through the nozzle outside the head towards the optical axis of the head.” (The claim is interpreted as the gas exits the head through the nozzle. Page 6, paragraph 1 and Fig of the attached machine translation teaches “Then this gas is reflected from the protective window 11 and is directed inside the cavity of the shaper of the auxiliary gas flow 13 to the output cut of the nozzle 3.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the auxiliary gas flow opening and connector as taught in ‘099 to the second part of the body of Harnisch et al. As Harnisch et al. already have the structure to provide gas flow in the first part, the addition of a second gas flow path for the second part would not be a major change in the structure. One of ordinary skill in the art would have been motivated to do so in order to “uniformly cool .. and reliably isolate” the optical system “from particles of contaminants flying from the laser cutting area in the opposite direction to the radiation propagation direction” as taught by ‘099 in Page 5, paragraph 3. 
Claim 8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnisch et al. in view of Morishita et al. and ‘099 as applied to claim 7 above, and further in view of Bortolotto et al. , US 5101089 (hereafter Bortolotto).
Regarding claim 8, modified Harnisch does not teach automatic replacement of nozzle. Bortolotto teaches a laser head having a nozzle supplying a laser beam together with a stream of gas. Bortolotto teaches
“The head according to claim 7, wherein the nozzle is made as replaceable.” (Abstract teaches removable nozzle without changing laser head.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the nozzle of modified Harnisch replaceable as taught by Bortolotto.  One of ordinary skill in the art would have been motivated to do so in order to “perform both cutting and welding operations with no need for changing the laser head” as taught in column 1, lines 44-46 in Bortolotto. 
Regarding claim 9, Modified Harnisch does not teach automatic replacement of nozzle. Bortolotto teaches,
“The head according to claim 8, wherein the nozzle is detachably connected to the second part of the body in a manner so the nozzle can be centered or moved perpendicularly relative to the optical axis and/or along the optical axis,” (The claimed “in a manner so the nozzle can be centered or moved” is interpreted 
 “and when operated, the nozzle is replaceable with nozzle with other parameters, in particular with other dimensions of an opening of the nozzle and other nozzle length along the optical axis of the head.” (The claim is interpreted as the nozzle can be replaced without direct human assistance. Bortolotto teaches a laser machine with control system to replace part of the nozzle according to operating conditions. Column 3, lines 10-20 teaches “Machine 1 comprises at least two tips 31 of different length and internal geometry, and selectively connectable to top portion 30 for defining the bottom portion of nozzle 24 best suited geometrically to the type of operation in question. The same laser head 6 may thus be employed for both cutting and welding operations by selecting, in addition to the most suitable tip 31, also the type of gas required by means of valve 26.” Column 6, lines 15-20 teaches “machine 1 provides for switching fully automatically, and without stopping the machine, from welding to cutting 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the nozzle of modified Harnisch as replaceable as taught by Bortolotto.  One of ordinary skill in the art would have been motivated to do so in order to “perform both cutting and welding operations with no need for changing the laser head” as taught in column 1, lines 44-46 in Bortolotto. 
Regarding claim 10, Harnisch et al. teaches 
“The head according to claim 9, wherein the head comprises a fixings necessary for attachment of the head to a laser cutter for moving and positioning the head along an X, Y, Z reference system axis.”  (The claimed elements “laser cutter” and “reference system” are not part of the claimed structure. The claim is interpreted as the head is attached to another structure that enables the head to move in an X, Y, and Z Cartesian axes. Column 2, line 64 to column 3, line 10 teaches the machining head is connected to bridge and translation drives to the head in x, y, and z directions. Bortolotto also teaches in column 2, lines 25-30 “laser head 6 is supported in mobile manner on a gantry type structure 4 comprising a device 7 for moving laser head 6 within work volume 5 along three 

















































Regarding claim 11, Bortolotto teaches
“The head according to claim 10, wherein the nozzle is centerable relative to the optical axis by immobilizing the nozzle with respect to the X,Y,Z reference system axis, and moving relative to the X,Y,Z reference system axis of at least a part of the body, to which the nozzle is slidably attached and/or moving the laser light source relative to the optical system and/or the nozzle” (The claim is interpreted as there are various ways to center the nozzle with the optical axis. One way is to immobilize the nozzle, and move the second part of the body. The other ways is to immobilize the nozzle, and move the laser light source. The claimed “slidably” is interpreted as the nozzle is easily attached to the body as the Merriam-Webster dictionary.  Harnisch et al. teaches adjusting of the second part of the body in the z-axis by a translation drive. However, Harnisch et al. does not teach replaceable nozzle. Bortolotto teaches in column 3, lines 45-55 “Tips 31 may thus be changed by simply moving head 6 up to an empty device 34 in station 33; releasing tip 31 on to said device 34; moving head 6 over to the second device 34 supporting the other tip 31; and withdrawing said other tip 31, thus leaving said second device 34 empty for receiving back the withdrawn tip 31.” Fig. 

    PNG
    media_image4.png
    688
    884
    media_image4.png
    Greyscale

Fig. 1 of Bortolotto teaches laser head that can move in X, Y, Z axes
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to center the nozzle of modified Harnisch by moving the body as taught by Bortolotto.  One of ordinary skill in the art would have been motivated to do so in order to “perform both cutting and 

    PNG
    media_image5.png
    703
    916
    media_image5.png
    Greyscale

Fig. 2 and 3 of Bortolotto teaches automatic replacement of nozzle tip
Regarding claim 13, Bortolotto teaches
“ The head according to claim 10, wherein the nozzle is centerable relative to the optical axis by means of immobilizing the nozzle relative to the X,Y,Z reference system axis, and moving relative to the X, Y, Z reference system axis of a part of the body to which the nozzle is slidably attached, or of another part of the body by means of one or more drives of the laser cutter responsible for movement of the head in one or more X,Y,Z axes of the reference system axis.” (The cited “by means of” is interpreted as functional limitation because “laser cutter”, “drives” and “reference system axis” are not part of the claimed structure. The claim is interpreted as there are various ways to center the nozzle with the optical axis. One way is to immobilize the nozzle, and move the second part of the body. The other ways is to immobilize the nozzle, and move the other part of the body. The claimed “slidably
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to center the nozzle of modified Harnisch by moving the body as taught by Bortolotto.  One of ordinary skill in the art would have been motivated to do so in order to “perform both cutting and welding operations with no need for changing the laser head” as taught in column 1, lines 44-46 in Bortolotto. 

Response to Arguments
Applicant’s arguments filed on September 13, 2021 with respect to claim(s) 1-13 have been considered but are not persuasive. 
 The applicant amended the claim 1 to recite that "wherein at least the two body parts are configured to be displaceable relative to each other both along the optical axis of the body and across the optical axis of the body " and argued on page 6-9 that this makes the laser machine head distinguishable over Harnisch et al. The limitation is interpreted as two body parts are connected by a bellows as described in page 25 of the instant specification “The first part 10 of the body 5 is connected to the second part 11 of the body 5 by means of a hollow flexible shielding member 13 in the form of bellows…..during operation the first part 10 of the body 5 can be moved relative to the second part 11 of the body 5 along and across the optical axis 12 of the head 1”. Page 21 of the instant specification further describes “Such bellows designs are known and need no further explanation.” Thus the original disclosure describes “bellows” as the structure that makes the body parts displaceable relative to each other. Additionally, the claimed limitation is describing how the bellows are used to move the body parts. Column 6, lines 40-45 in Harnisch teaches “The chamber wall of beam guidance chamber 22 is formed by, e.g., a conventional bellows 23. Bellows 23 is connected at one end to deflection housing 10 and at the other end to laser cutting head 7. Bellows 23 can be extended and compressed in direction of the z-axis.” It is noted section 7, cutting head, of Harnisch corresponds to the second body part of the instant application.
Harnisch does not explicitly teach the bellows moving in transverse direction. However, since the instant application describes using bellows that are known in the art and Harnisch teaches conventional bellows- it is implicit that the structure of the bellows in Harnisch is the same as the claimed bellows. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning on page 9-13, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
In response to applicant’s argument on page 10-13 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
In response to applicant's argument on page 10-15, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant's arguments on page 6-16 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments on page 6-16 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761